Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered July 25, 2001, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
*263The court properly denied youthful offender treatment. Since defendant was convicted of an armed felony, he was not eligible for youthful offender treatment in the absence of mitigating circumstances that “bear directly upon the manner in which the crime was committed” (CPL 720.10 [2] [a]; [3] [i]). The record does not establish such mitigating circumstances. Furthermore, given the seriousness of the crime, along with defendant’s drug use, termination from a rehabilitation program, and failure to make court appearances, youthful offender treatment was not warranted in any event. Concur—Nardelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.